1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9                               SOUTHERN DISTRICT OF CALIFORNIA
10
11   RAYMOND RAMIREZ,                                     Case No.: 18cv2136-LAB (MSB)
12                                       Plaintiff,
                                                          ORDER REGARDING DISCOVERY
13   v.                                                   DISPUTE
                                                          [ECF NO. 41]
14   THE GEO GROUP, Inc.,
15                                    Defendant.

16
17         On December 28, 2018, Plaintiff and Defendant, The GEO Group, Inc. (“GEO”),
18   filed a Joint Motion for Determination of Discovery Dispute. (ECF No. 38.) For the
19   reasons set forth below, the Court GRANTS in part and DENIES in part the motion.
20                                        FACTUAL BACKGROUND
21         Plaintiff Raymond Ramirez, a former non-exempt “security officer,” brings this
22   putative class action, on behalf of himself and all other similarly situated non-exempt
23   security class members against his former employers The Geo Group, Inc. and GEO
24   Corrections and Detention, LLC (collectively “Defendants”) for numerous wage and hour
25   violations, including: (1) failing to pay security officers according to their electronic time
26   keeping system; (2) failing to providing off-duty meal breaks; (3) failing to provide off-
27   duty rest breaks; (4) failing to provide timely and accurate wage statements; and (5)
28
                                                      1
                                                                                    18cv2136-LAB (MSB)
1    failing to reimburse for business expenses. (ECF No. 22 at 2.) Plaintiff and GEO seek
2    rulings with regard to various disputes arising from the parties’ written discovery.
3                                  I.    LEGAL STANDARD
4          The Federal Rules of Civil Procedure authorize parties to obtain discovery
5    regarding any unprivileged matter that is relevant to any claim or defense and
6    proportional to the needs of the case, “considering the importance of the issues at stake
7    in the action, the amount in controversy, the parties’ relative access to relevant
8    information, the parties’ resources, the importance of the discovery in resolving the
9    issues, and whether the burden or expense of the proposed discovery outweighs its
10   likely benefit.” Fed. R. Civ. P. 26(b)(1). Relevant information need not be admissible at
11   trial to be discoverable. Id. District courts have broad discretion to determine relevancy
12   for discovery purposes. See Hallett v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002).
13   Similarly, district courts have broad discretion to limit discovery where the discovery
14   sought is “unreasonably cumulative or duplicative, or can be obtained from some other
15   source that is more convenient, less burdensome, or less expensive”; the requesting
16   party has had ample opportunity to obtain discovery; or the discovery sought is beyond
17   the scope of Federal Rule of Civil Procedure 26(b)(1). Fed. R. Civ. P. 26(b)(2)(C).
18         A party may request the production of any document within the scope of Federal
19   Rule of Civil Procedure 26(b). Id. at 34(a). “For each item or category, the response
20   must either state that inspection and related activities will be permitted as requested or
21   state an objection to the request, including the reasons.” Id. at 34(b)(2)(B). If the
22   responding party chooses to produce responsive information, rather than allow for
23   inspection, the production must be completed no later than the time specified in the
24   request or another reasonable time specified in the response. Id. An objection must
25   state whether any responsive materials are being withheld on the basis of that
26   objection. Id. at 34(b)(2)(C). An objection to part of a request must specify the part and
27   permit inspection or production of the rest. Id. The responding party is responsible for
28   all items in “the responding party’s possession, custody or control.” Id. at 34(a)(1).
                                                  2
                                                                                  18cv2136-LAB (MSB)
1    Actual possession, custody or control is not required. Rather, “[a] party may be ordered
2    to produce a document in the possession of a non-party entity if that party has a legal
3    right to obtain the document or has control over the entity who is in possession of the
4    document.” Soto v. City of Concord, 162 F.R.D. 603, 620 (N.D. Cal. 1995).
5          An interrogatory may relate to any matter that may be inquired of under Rule
6    26(b). Fed. R. Civ. P. 33(a)(2). The responding party must answer each interrogatory by
7    stating the appropriate objection(s) with specificity or, to the extent the interrogatory is
8    not objected to, by “answer[ing] separately and fully in writing under oath.” Id. at 33(b).
9    The responding party has the option in certain circumstances to answer an interrogatory
10   by specifying responsive records and making those records available to the interrogating
11   party. Id. at 33(d).
12         The Ninth Circuit has explained that “[d]istrict courts have broad discretion to
13   control the class certification process, and ‘whether or not discovery will be
14   permitted . . . lies within the sound discretion of the trial court.’” Vinole v. Countrywide
15   Home Loans, Inc., 571 F.3d 935, 942 (9th Cir. 2009) (quoting Kamm v. Cal. City Dev. Co.,
16   509 F2d. 205, 209 (9th Cir. 1975)). “The plaintiff in a class action ‘bears the burden
17   of . . . showing that . . . discovery is likely to produce substantiation of the class
18   allegations[]’ . . . Once this showing is made, it is an abuse of discretion to deny
19   precertification discovery.” Perez v. Safelite Grp. Inc., 553 F. App’x 667, 668-69 (9th Cir.
20   2014) (citing Mantolete v. Bolger, 767 F.2d 1416, 1424 (9th Cir. 1985) and Doninger v.
21   Pac. Nw. Bell, Inc., 564 F.2d 1304, 1313 (9th Cir. 1977)); see also Franco v. Bank of Am.,
22   No. 09cv1364–LAB (BLM), 2009 WL 8729265, at *3 (S.D. Cal. Dec. 1, 2009) (citing
23   Mantolete, 767 F.2d at 1424) (“While courts generally allow plaintiffs to obtain
24   discovery from defendants related to class certification issues, plaintiffs bear the burden
25   of showing that such discovery is likely to produce substantiation of the class
26   allegations.”).
27         Discovery in a putative class action at the pre-certification stage is generally
28   limited to such certification issues as the number of class members, the existence of
                                                    3
                                                                                     18cv2136-LAB (MSB)
1    common questions, typicality of claims, and the representative’s ability to represent the
2    class. Gusman v. Comcast Corp., 298 F.R.D. 592, 595 (S.D. Cal. 2014) (citation omitted).
3    “Although discovery on the merits is usually deferred until it is certain that the case will
4    proceed as a class action, the merits/certification distinction is not always clear,”
5    because the facts that are relevant to the class determination frequently overlap with
6    the facts that are relevant to the merits of the case. Id. (citing Wal-Mart Stores Inc. v.
7    Dukes, 564 U.S. 338, 351 (2011) (explaining that often the “rigorous analysis” under Rule
8    23(a) “will entail some overlap with the merits of the plaintiff’s underlying claim. That
9    cannot be helped.”)).
10                                        II.   DISCUSSION
11         There are two sets of issues contained within this discovery dispute. The first set
12   deals with the GEO’s responses to Plaintiff’s requests for production of documents
13   (“RFPs”) and interrogatories, and the second set deals with Plaintiff’s responses to
14   GEO’s interrogatories. The Court will address both categories below.
15   A.   GEO’s Objections and Responses to Plaintiff’s RFPs and Interrogatories.
16         1.     Scope of the Relevant Class
17         Plaintiff and GEO disagree regarding the scope of the potential class into which
18   discovery should be permitted, an issue which is pervasive to the disputes presented
19   regarding Plaintiff’s written discovery. Plaintiff’s First Amended Class Action Complaint
20   alleges causes of action for a class of “[a]ll of GEO’s California-based employees who
21   worked as a security officer during the Class Period.” (ECF No. 22 at 7.) GEO points out
22   that there is no “security officer” position at any of Defendants’ facilities. (Id.) After
23   meeting and conferring, Plaintiff maintains that discovery into Class Members should
24   include “all non-exempt security personnel within the security department.” (ECF No.
25   38 at 6.) GEO, however, maintain that this is overbroad when compared to the class
26   defined in the operative complaint, and they are only obligated to provide discovery
27   responses pertaining to potential class members holding the two positions that Plaintiff
28   held during his employment, “correctional officer” and “assistant shift supervisor.” (Id.)
                                                   4
                                                                                   18cv2136-LAB (MSB)
1          If Plaintiff seeks discovery beyond the positions he held with Defendants, he must
2    demonstrate that such discovery is likely to produce substantiation of the class
3    allegations. See Mantolete, 767 F.2d at 1424; see also, e.g., Nguyen v. Baxter
4    Healthcare Corp., 275 F.R.D. 503, 505-08 (finding that plaintiff failed to justify discovery
5    beyond the facility where she worked where plaintiff’s only evidence regarding the
6    practices at other facilities was “common sense”); Franco v. Bank of America, No.
7    09cv1364-LAB (BLM); 2009 WL 8729265, at *3-4 (S.D. Cal. Dec. 1 2009) (finding plaintiff
8    had not justified discovery beyond the branch offices where he worked where “Plaintiff
9    ha[d] not provided sufficient facts to support his claim of a company-wide policy and
10   practice”). In the instant joint motion, Plaintiff has made no showing that broadening
11   discovery outside of Plaintiff’s previously held job descriptions is likely to substantiate
12   the class allegations. Neither of the parties have described what, if any, job titles would
13   fall within the Plaintiff’s proposed scope of “non-exempt security personnel within the
14   security department,” and outside of GEO’s proposed scope of the two positions that
15   Plaintiff has held, or why discovery into those positions would likely substantiate class
16   allegations. For this reason, the Court finds that the scope, as limited by GEO, is
17   consistent with the pleadings, reasonable and proportional to the needs of the case.
18         2.     Plaintiff’s RFP No. 1
19         Plaintiff is seeking all versions of GEO’s employee manuals and/or handbooks
20   used during the class period. (ECF No. 38 at 2.) GEO objects indicating that portions of
21   the employee handbook regarding compensation, overtime, recording of hours worked,
22   meal and rest breaks, work-related uniforms, work-related equipment, reimbursement,
23   and wage statements have already been produced, and the unproduced portions of
24   employee handbook are not relevant and therefore undiscoverable. (Id. at 17.)
25         Plaintiff’s only argument in support of the production of the complete handbooks
26   is speculative at best—that it “could bear on other issue [sic] that may arise through
27   litigation.” (Id. (emphasis added).) In other words, Plaintiff seeks additional portions of
28   the handbook, relying on only an unspecified possibility that those portions might relate
                                                   5
                                                                                   18cv2136-LAB (MSB)
1    to issues that have not yet arisen, and may never arise, in this litigation. Under Federal
2    Rule of Civil Procedure 26(b)(1), discovery must not only be relevant, it must also be
3    proportional to the needs of the case. Because Plaintiff failed to establish why the
4    requested information is relevant to this case, the Court DENIES Plaintiff’s motion to
5    compel further responses with respect to this topic.
6          3.     Plaintiff’s RFP Nos. 20 and 21
7          Plaintiff is seeking information regarding any complaints by non-exempt security
8    personnel during the class period and the two years prior concerning compensation and
9    wage claims, and meal and rest breaks, including those filed with the California Division
10   of Labor Standards Enforcement. (ECF No. 38 at 2.) GEO objects on the grounds that
11   the request is overly broad and seeks documents outside the claims period. GEO
12   further objects as this discovery request is premature as it seeks merit-based discovery,
13   is not seeking certification-based discovery, and is too broad because Defendants do not
14   identify their employees as “security personnel.” (Id. at 7-8, 15-16.) Plaintiff has since
15   narrowed the request to any complaints made regarding compensation and/or meal
16   and rest breaks during the class period only: August 09, 2014 to present. (Id. at 14.)
17         Because discovery has not been phased or bifurcated in this case, and the
18   requested discovery is relevant to the establishment of a class and may provide
19   evidence relevant to Plaintiff’s individual claims, the Court rejects GEO’s prematurity
20   argument. In light of Plaintiff’s agreement to limit the request to the claims period, and
21   noting the Court’s limitation of the scope in section II.A.1, supra, the Court does not find
22   this RFP overbroad.
23         GEO’s final argument states that fulfilling this discovery request would be unduly
24   burdensome and unnecessarily costly. However, GEO has not offered any evidence to
25   meet its burden to demonstrate an undue cost or burden. See Oakes v. Halvorsen
26   Marine Ltd., 179 F.R.D. 281, 283 (C.D. Cal. Apr. 2, 1998) (citation omitted) (“The party
27   who resists discovery has the burden to show that discovery should not be allowed, and
28   has the burden of clarifying, explaining, and supporting its objections.”). Thus, the Court
                                                   6
                                                                                 18cv2136-LAB (MSB)
1    GRANTS Plaintiff’s motion to compel further responses to RFP Nos. 20 and 21 as to this
2    topic with regard to complaints filed by people employed by Defendants in California as
3    either correctional officers or assistant shift supervisors during the class period. GEO
4    shall provide supplemental responses and documents no later than March 20, 2019.
5           4.      Interrogatories No. 1 and 2
6           Plaintiff’s interrogatories numbered 1 and 2 seek potential class member names,
7    last known home address, and phone number. (ECF No. 38 at 2.) GEO has agreed to
8    produce a list of the names, personnel numbers, job titles, dates of employment, and
9    employees’ last known addresses for all full-time and part-time employees who were
10   employed as Correctional Officers from August 09, 2014 to November 09, 2018. (Id.)
11   However, GEO refused to produce those employees’ telephone numbers, claiming that
12   Plaintiff has not shown that employee phone numbers are likely to produce information
13   that substantiates the class allegations, and citing employee privacy concerns. (Id. at
14   11-13.)
15          Putative class members in this case not only have a potential interest in the
16   litigation, they are also witnesses who “possess relevant discoverable information
17   concerning issues dealing with Plaintiff’s wage and hour claims, as well as class
18   certification issues.” Weigele v. Fedex Ground Package Sys., No. 06-CV-01330-JM(POR),
19   2007 WL 628041, at *2 (S.D. Cal. Feb 8, 2007). There is no question that contact with
20   members of the purported class is likely to produce evidence to substantiate the class
21   allegations, particularly under the narrowed scope of section II.A.1, supra, whether that
22   contact is via telephone or written correspondence.
23          Further, in diversity actions, questions of privilege are controlled by state law. In
24   re Cal. Pub. Utils. Comm'n, 892 F.2d 778, 781 (9th Cir. 1989); Fed. R. Evid. 501 (“But in a
25   civil case, state law governs privilege regarding a claim or defense for which state law
26   supplies the rule of decision.”). Thus, California law governs application of the privacy
27   privilege in this diversity case. In California, the right to privacy is set forth in Article I,
28   Section I of the California Constitution. It is not an absolute right, but a right subject to
                                                      7
                                                                                       18cv2136-LAB (MSB)
1    invasion depending upon the circumstances. Hill v. Nat’l Collegiate Athletic Ass'n, 7
2    Cal.4th 1, 37 (1994). Under California privilege law, a “party asserting a privacy right
3    must establish a legally protected privacy interest, an objectively reasonable
4    expectation of privacy in the given circumstances, and a threatened intrusion that it is
5    serious.” Williams v. Superior Court, 5 Cal.5th 531, 552 (2017) (citing Hill, 7 Cal.4th at
6    35-37 (1994)). The party seeking disclosure may raise the important countervailing
7    interests that would be served by the requested disclosure. Id. And the party seeking
8    protection can identify “feasible alternatives that serve the same interests or identify
9    protective measures that would diminish the loss of privacy.” Id. (citing Hill, 7 Cal.4th at
10   37-40). The court is required to balance the competing considerations. Id. It is
11   insufficient to justify compelling discovery to state that private material “may lead to
12   relevant information.” Britt v. Superior Ct., 20 Cal.3d 844, 856 (1978).
13         Here, GEO correctly point out that employees have a privacy interest in their
14   names and other identifying information. Pioneer Elec. (USA), Inc. v. Superior Ct., 40
15   Cal.4th 360, 372 (2007). However, courts have generally held that that in wage and
16   hour class actions, fellow employees are not “expected to want to conceal their contact
17   information from plaintiffs asserting employment law violations, that state policies in
18   favor of effective enforcement of these laws weigh on the side of disclosure, and any
19   residual privacy concerns can be protected by issuing . . . notices affording notice and an
20   opportunity to opt out from disclosure.” Williams, 5 Cal.5th at 554 (finding fellow
21   employees would not expect their contact information “be withheld from a plaintiff
22   seeking to prove labor law violations committed against and to recover civil penalties on
23   their behalf,” and collecting cases with such rulings).
24         GEO has already provided a significant amount of personal information including
25   a list of the employees’ names, personnel numbers, job titles, dates of employment, and
26   employees’ last known addresses, as opposed to simply identifying the putative class
27   members as member “X” or member “Y.” The information produced by GEO adequately
28   addresses employee privacy concerns while providing Plaintiff with sufficient
                                                   8
                                                                                  18cv2136-LAB (MSB)
1    information to contact potential class members who wish to communicate with
2    Plaintiff’s counsel. There are clear privacy concerns, and the Court believes that
3    delivering the phone numbers of employees to Plaintiff is more invasive to those
4    employees’ privacy interests than the disclosure required for the needs of this case. The
5    Court notes that the motion for class certification deadline is now set for April 19, 2019.
6    (ECF No. 40.) Other related discovery deadlines have also been adjusted. (ECF No. 42.)
7    This leaves sufficient time for Plaintiff’s counsel to contact potential class members
8    using their last known addresses. As such, the Court DENIES Plaintiff’s motion to
9    compel the production of employee phone numbers in response to Interrogatories No.
10   1 and 2.
11   B.    Plaintiff’s Responses to GEO’s Interrogatories
12         1.     Interrogatories No. 3, 9, 11, 12, and 13
13         In this series of interrogatories, GEO seeks Plaintiff’s arguments and opinions
14   related to class certification. (ECF No. 38 at 3.) Plaintiff objects based on claims of
15   privilege and attorney work product, and also asserts that the interrogatories are
16   premature. (Id. at 24-26.)
17         GEO’s Interrogatories No. 3, 9, and 13 ask Plaintiff to “describe in detail” how he
18   will demonstrate that Defendants’ alleged uniform policies “can be proven efficiently
19   and manageably as a class action,” how he contends this case would be tried as a class
20   action, and why he contends “that a class action procedure is a superior means of
21   resolving this action compared to other means.” (Id. at 3.) These interrogatories
22   essentially ask Plaintiff to present his Motion for Class Certification in advance of the
23   motion deadline. Furthermore, the proposed interrogatories are not proper contention
24   interrogatories. They do not seek facts or application of law to fact. See Fed. R. Civ. P.
25   33(a)(2). The court “may order that the interrogatory need not be answered until
26   designated discovery is complete, or until a pretrial conference or some other time.” Id.
27   Contention interrogatories are premature if the propounding party cannot present
28   plausible grounds showing that early answers to contention questions will efficiently
                                                   9
                                                                                  18cv2136-LAB (MSB)
1    advance litigation, or if the defendant does not have adequate information to assert its
2    position. Gen-Probe v. Becton, Dickinson & Co., No. 09-cv-2319-BEN-NLS, 2010 WL
3    2011526, at *1-2 (S.D. Cal. May 19, 2010). A contention interrogatory during the early
4    stages of litigation is appropriate where the responses to the interrogatory would
5    “contribute meaningfully” to: (1) clarifying the issues in the case; (2) narrowing the
6    scope of the dispute; (3) setting up early settlement discussion; or (4) providing a
7    substantial basis for a motion under Rule 11 or Rule 56. Id. (citing In re Convergent
8    Tech. Sec. Litig., 108 F.R.D. 328, 338-39 (N.D. Cal. 1985)). To force Plaintiff to preview
9    the class certification motion for GEO is premature, burdensome and harassing.
10         GEO’s Interrogatories No. 11 and 12 ask Plaintiff to “[s]tate all issues that may
11   remain for decision upon the completion of a class action,” and as to each, “describe in
12   detail how [Plaintiff contends] that such issue could be finally resolved.” (ECF No. 38 at
13   3.) These interrogatories call for legal opinion and speculation. As such, the Court
14   DENIES GEO’s motion to compel further responses to those interrogatories.
15                                       IV.   CONCLUSION
16         For the foregoing reasons, the Joint Motion for determination of Discovery
17   Dispute is GRANTED in part and DENIED in part.
18         IT IS SO ORDERED.
19   Dated: February 26, 2019
20
21
22
23
24
25
26
27
28
                                                  10
                                                                                  18cv2136-LAB (MSB)
